Citation Nr: 1748772	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neck or cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  He was awarded three Purple Heart Medals for this service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony during a Board videoconference hearing in May 2012.  A transcript of the hearing has been added to the claims file.  

The claim was remanded by the Board in July 2012 and July 2014 for additional development and has been returned now for further adjudication.  


FINDING OF FACT

A current neck or cervical spine disability is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for a neck or cervical spine disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in August 2007, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records, all identified VA and private treatment records, and all records associated with his claim for Social Security Administration (SSA) disability benefits.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issue on appeal was previously before the Board in July 2012 and July 2014, when it was remanded for additional development.  In accordance with the remand instructions, all available VA treatment records were obtained, a VA examination and opinion was obtained and associated with the claims file, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Neck or Cervical Spine Disability

The Veteran contends that he incurred a neck or cervical spine disability after falling down a flight of stairs during service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board concludes that the weight of the evidence does not support a finding of service connection for a neck or cervical spine disability.  While the medical evidence, including VA and private treatment records and August 2012 and July 2016 VA examinations, demonstrates current diagnoses of cervical spondylosis and associated radiculopathy, the evidence does not demonstrate that the Veteran's current neck disabilities are etiologically related to his military service.  

The Veteran contends that he incurred his current neck disabilities after falling 10 feet down a flight of stairs.  At the outset the Board notes that although the Veteran engaged in combat with the enemy during active service, the injury which he contends caused his current neck disabilities was not sustained during combat, but rather after he had been transferred to a medical facility for treatment of non-related injuries.  See Board Hearing Transcript (Tr.) at 2-3.  Therefore, the combat presumption does not apply in this case.  38 C.F.R. § 1154(b) (West 2014).  Even if the Board were to apply the presumption, a nexus must still be demonstrated by the evidence.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  

Although service treatment records demonstrate that the Veteran did in fact fall down stairs during service, he did not report any neck/cervical spine symptoms or injuries at that time or at any time throughout service despite the fact that the Veteran received treatment for his lumbar spine.  Upon examination at separation in August 1969, his cervical spine was found to be normal and there were no reports of cervical spine issues.  

The Board acknowledges the Veteran's reports that his neck was symptomatic during service but that the lumbar spine was more significant, and so he focused on those symptoms and did not mention his neck symptoms.  He has also reported that he was young and did not think about his neck pain that much.  The Board, however, finds that if his neck disabilities were symptomatic during service, it stands to reason that he would have mentioned his symptoms involving the top part of his back and neck while receiving treatment for the lower part of his back.  

Moreover, the Veteran reported during the 2012 VA examination that his neck symptoms did not begin until after his discharge, that he did not mention the neck "issues" to a doctor until 1989, and that he first started treatment for his in 1992.  The Board also finds persuasive that the earliest treatment of the neck or cervical spine that the Veteran has identified occurred in July 2001 and that the record demonstrates that the Veteran had several physically demanding jobs post-service, including several in the construction field and one as a youth aid.  The Veteran specifically described the last position as physically demanding in his claim for SSA benefits.  Based on the foregoing, the Board finds that Veteran's reports of the onset of his symptoms during service and the continuity since the in-service injury to not be credible and to be outweighed by his contemporaneous reports in the medical records.  

In addition, the Board notes that the July 2016 VA examiner opined that there is no objective evidence that the Veteran's neck/cervical spine disabilities first manifested in service or within one year of discharge.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that cervical spine arthritis manifested during or within one year of discharge and presumptive service connection is not warranted on that basis.  38 C.F.R. §§ 3.303, 3.309 (2016).  

The post-service medical evidence also weighs significantly against a finding of a nexus between an in-service injury and the Veteran's current neck/cervical spine disabilities.  In medical opinions from the August 2012 and July 2016 VA examinations and a September 2016 addendum, the VA examiner explained that there is no objective evidence that the Veteran's disabilities are causally related to any incident of service, including the fall down the stairs.  The examiner explained that according to the medical literature, the Veteran's spondylosis is an age-related disability.  The examiner cited to one study which found that the disability in about 98 percent of individuals who were 70 years old.  This VA examiner had the benefit of reviewing the claims file, including the Veteran's statements, and provided a medical opinion, complete with a rationale.  

Although the Board acknowledges the Veteran's contentions that his neck/cervical spine disabilities are etiologically related to his military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also finds that his statements are directly contradicted by what he reported to the VA examiner and are not supported by the medical evidence.  The fact that he never reported any related symptoms following the in-service fall or during treatment for his lower back, that his neck/spine was found to be normal at separation from active duty in 1969, that he stated that he first reported symptoms to a doctor in 1989 (20 years post-discharge), and that he worked in physically demanding jobs post-service weighs significantly against his claim. 

Finally, the Veteran has not submitted competent medical evidence that his current neck/cervical spine disabilities were incurred during or due to service.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's current neck/cervical spine disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck or cervical spine disability is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


